Exhibit 10.8
AMENDMENT TO NONSTATUTORY STOCK OPTION AWARD
AND NONSTATUTORY SUPPLEMENTAL
STOCK OPTION AGREEMENTS
This AMENDMENT TO NONSTATUTORY STOCK OPTION AWARD AND NONSTATUTORY STOCK OPTION
AGREEMENTS (this “Amendment”) is made by and between SANUWAVE, Inc., a Delaware
corporation (the “Company”), and Christopher M. Cashman (the “Optionholder”).
WHEREAS, the parties entered into that certain Employment Agreement, dated
December 19, 2005, pursuant to which the Optionholder was granted nonstatutory
stock options and supplemental nonstatutory stock options under Section 5 of the
Employment Agreement;
WHEREAS, the parties entered into that certain Nonstatutory Stock Option Award,
dated December 19, 2005, as amended in August of 2006, pursuant to which the
Optionholder was granted nonstatutory stock options (“Nonstatutory Stock
Options”) to purchase whole shares of 5,880.25 shares of the Company’s common
stock; and
WHEREAS, the Optionholder was granted additional Nonstatutory Stock Options to
purchase whole shares of 13,956.36 shares of the Company’s common stock in 2008;
and
WHEREAS, the parties entered into certain Nonstatutory Stock Option Agreements,
dated December 19, 2005, as amended in August of 2006, describing the
Supplemental Options, pursuant to which the Optionholder was granted
nonstatutory stock options to purchase all or any part of (a) 1,176 shares of
the Company’s common stock (“Supplemental Option 1”), (b) 1,176 shares of the
Company’s common stock (“Supplemental Option 2”), and (c) 1,764 shares of the
Company’s common stock (“Supplemental Option 3”), (collectively, the
“Supplemental Options”); and
WHEREAS, in 2008, the Optionholder was granted additional Supplemental Options
to purchase all or part of (a) 1,939.26 shares of the Company’s common stock
under Supplemental Option 1, (b) 1,939.26 shares of the Company’s common stock
under Supplemental Option 2, and (c) 2,908.89 shares of the Company’s common
stock under Supplemental Option 3; and
WHEREAS, the Company has approved the grant of additional nonstatutory stock
options to reflect changes to the number of the Company’s outstanding shares
since the date of the initial stock option grants, and to change the vesting and
exercise price of certain options underlying the shares of the Company’s common
stock;
NOW THEREFORE, the parties hereby agree to amend the Nonstatutory Stock Options
and the Supplemental Options as follows, effective as of the date of this
Amendment:

  1.  
The Company hereby grants additional Nonstatutory Stock Options under the
Nonstatutory Stock Option Award to reflect changes to the number of the
Company’s outstanding shares since the date of the initial stock option grants.
Accordingly, the Optionholder is granted an additional nonstatutory stock option
to purchase whole shares of 1,300.70 shares of the Company’s common stock for a
total option to purchase whole shares of 21,137.31 shares of the Company’s
common stock.

 

 



--------------------------------------------------------------------------------



 



  2.  
The Company hereby grants additional nonstatutory stock options under the
Supplemental Options to reflect changes to the number of the Company’s
outstanding shares since the date of the initial stock option grants.
Accordingly, the Optionholder is granted additional supplemental nonstatutory
stock options to purchase whole shares of (a) 950 shares of the Company’s common
stock under Supplemental Option 1, (b) 950 shares of the Company’s common stock
under Supplemental Option 2, and (c) 1425 shares of the Company’s common stock
under Supplemental Option 3;

  3.  
Sections 3 and 5 of Supplemental Option 1 are hereby amended to reflect the
following: Supplemental Option 1 will have an exercise price of $100 per Share.
Supplemental Option 1 will vest and become exercisable as to 100 percent (100%)
of the total number of Shares subject to Supplemental Option 1 on the earlier of
(i) December 19, 2011, and (ii) the date that the Company or its shareholders
(A) enters into a transaction with any person or entity (including an issuance
of options or the sale of equity interests in or assets of the Company) that
establishes a value for the Company on a per share basis equal to at least $300
per Share or (B) receives a valuation from the Company’s usual financial
advisor, or from another financial firm retained by the Company for the purpose
of obtaining such valuation, that establishes a value for the Company on a per
share basis equal to at least $300 per Share. Notwithstanding the above, if the
Common Stock of the Company is or becomes listed on a national security
exchange, Supplemental Option 1 will vest and become exercisable as to
100 percent (100%) of the total number of Shares subject to Supplemental Option
1 if the future closing price is equal to or exceeds 3.0 times the closing price
of the Company’s Common Stock as of the first date that such Common Stock is
listed and traded on that exchange. Exercise price for the Supplemental Option 1
will be the closing price of the Company’s Common Stock as of the first date
that such Common Stock is listed and traded on that exchange.

  4.  
Sections 3 and 5 of Supplemental Option 2 are hereby amended to reflect the
following: Supplemental Option 2 will have an exercise price of $100 per Share.
Supplemental Option 2 will vest and become exercisable as to 100 percent (100%)
of the total number of Shares subject to Supplemental Option 2 on the earlier of
(i) December 19, 2011, and (ii) the date that the Company or its shareholders
(A) enters into a transaction with any person or entity (including an issuance
of options or the sale of equity interests in or assets of the Company) that
establishes a value for the Company on a per share basis equal to at least $600
per Share or (B) receives a valuation from the Company’s usual financial
advisor, or from another financial firm retained by the Company for the purpose
of obtaining such valuation, that establishes a value for the Company on a per
share basis equal to at least $600 per Share. Notwithstanding the above, if the
Common Stock of the Company is or becomes listed on a national security
exchange, Supplemental Option 2 will vest and become exercisable as to
100 percent (100%) of the total number of Shares subject to Supplemental Option
2 if the future closing price is equal to or exceeds 6.0 times the closing price
of the Company’s Common Stock as of the first date that such Common Stock is
listed and traded on that exchange. Exercise price for the Supplemental Option 2
will be the closing price of the Company’s Common Stock as of the first date
that such Common Stock is listed and traded on that exchange.

 

 



--------------------------------------------------------------------------------



 



  5.  
Sections 3 and 5 of Supplemental Option 3 are hereby amended to reflect the
following: Supplemental Option 3 will have an exercise price of $100 per Share.
Supplemental Option 3 will vest and become exercisable as to 100 percent (100%)
of the total number of Shares subject to Supplemental Option 3 on the earlier of
(i) December 19, 2011, and (ii) the date that the Company or its shareholders
(A) enters into a transaction with any person or entity (including an issuance
of options or the sale of equity interests in or assets of the Company) that
establishes a value for the Company on a per share basis equal to at least $900
per Share or (B) receives a valuation from the Company’s usual financial
advisor, or from another financial firm retained by the Company for the purpose
of obtaining such valuation, that establishes a value for the Company on a per
share basis equal to at least $900 per Share. Notwithstanding the above, if the
Common Stock of the Company is or becomes listed on a national security
exchange, Supplemental Option 3 will vest and become exercisable as to
100 percent (100%) of the total number of Shares subject to Supplemental Option
3 if the future closing price is equal to or exceeds 9.0 times the closing price
of the Company’s Common Stock as of the first date that such Common Stock is
listed and traded on that exchange. Exercise price for the Supplemental Option 3
will be the closing price of the Company’s Common Stock as of the first date
that such Common Stock is listed and traded on that exchange.

  6.  
Notwithstanding the foregoing, the options granted under this Amendment shall be
cancelled and all rights to such options for shares of common stock and the
changes in the vesting and exercise price shall be forfeited in their entirety
if the Company does not engage in a share exchange or reverse merger with a
public shell company on or before October 31, 2009.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
14th day of September, 2009.

                      SANUWAVE, Inc.       OPTIONHOLDER      
By:
                                     
 
  Name:           Christopher M. Cashman    
 
  Title:                
 
     
 
           

 

 



--------------------------------------------------------------------------------



 



AMENDMENT TO NONSTATUTORY STOCK OPTION AWARD
AND NONSTATUTORY SUPPLEMENTAL
STOCK OPTION AGREEMENTS
SCHEDULE A

         
Date Option granted:
  December 19, 2005
Date Option expires:
  December 19, 2015
 
       
Options:
       
Original Number of shares granted
  5,880.25 shares
Additional Number of shares granted in 2008
  13,956.36 shares
Additional Number of shares granted under this Amendment:
  1,300.70 shares
 
       
Supplemental Option 1:
       
Original Number of shares granted
  1,176.00 shares
Additional Number of shares granted in 2008
  1,939.26 shares
Additional Number of shares granted under this Amendment:
  950.00 shares
 
       
Supplemental Option 2:
       
Original Number of shares granted
  1,176.00 shares
Additional Number of shares granted in 2008
  1,939.26 shares
Additional Number of shares granted under this Amendment:
  950.00 shares
 
       
Supplemental Option 3:
       
Original Number of shares granted
  1,764.00 shares
Additional Number of shares granted in 2008
  2,908.89 shares
Additional Number of shares granted under this Amendment:
  1,425.00 shares
 
       
Exercise Price of Option (per Share):
    $ 100.00  

 

 



--------------------------------------------------------------------------------



 



              Total Number of Shares         in Installment     Date Installment
  (including original grant, 2008 grant,   Incentive or First Exercisable   and
Options Granted Under This Amendment)   Nonstatutory Option
Vested*
  15,853.00 shares of Nonstatutory Options   Nonstatutory Stock
 
  3,048.94 shares of Supplemental Option 1   Nonstatutory Stock
 
  3,048.94 shares of Supplemental Option 2   Nonstatutory Stock
 
  4,573.42 shares of Supplemental Option 3   Nonstatutory Stock  
December 19, 2009*
  5,284.31 shares of Nonstatutory Options   Nonstatutory Stock
 
  1,016.32 shares of Supplemental Option 1   Nonstatutory Stock
 
  1,016.32 shares of Supplemental Option 2   Nonstatutory Stock
 
  1,524.47 shares of Supplemental Option 3   Nonstatutory Stock

      *  
All Supplemental Options are subject to additional vesting and exercise
requirements as described in each individual stock option agreement.

 

 